355 F.2d 203
William EPTON et al., Plaintiffs-Appellants,v.Frank HOGAN et al., Respondents-Appellees.
No. 194, Docket 29941.
United States Court of Appeals Second Circuit.
Argued Dec. 16, 1965.Decided Jan. 14, 1966.

Len Holt, Washington, D.C.  (J. A. Jordan, Jr., Norfolk, Va., on the brief), for appellants.
Joel Lewittes, Asst. Atty. Gen. of State of New York (Louis J. Lefkowitz, Atty. Gen. of State of New York, Samuel A. Hirshowitz, First Asst. Atty. Gen., Mortimer Sattler, Asst. Atty. Gen., Iris A. Steel, Deputy Asst. Atty. Gen., of counsel), for appellees.
Before WATERMAN, KAUFMAN and HAYS, Circuit Judges.
PER CURIAM.


1
Appellants' complaint, concerning the alleged unconstitutionality of New York Penal Law 161 and other statutes, was dismissed with leave to amend. An order dismissing a complaint with leave to amend is not a final order and therefore not appealable.  See Oppenheimer v. F. J. Young & Co., Inc., 144 F.2d 387 (2d Cir. 1944); American Broadcasting Co. v. Wahl Co., 121 F.2d 412 (2d Cir. 1941); 6 Moore, Federal Practice P54.12(1) at 116 (1953).


2
Appeal dismissed.